Citation Nr: 0204041	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  97-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
left hip fracture, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to June 
1995.
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a left hip fracture are manifested by 
tenderness upon palpitation, pain, and limitation of motion 
no worse than: flexion of 90 degrees, internal and external 
rotation of 35 degrees, abduction of 15 degrees, and 
extension of 5 degrees.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for residuals of a left hip fracture are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5251 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed a December 1996 rating decision that 
granted service connection for residuals of a left hip 
fracture and assigned a 10 percent rating effective from June 
1996.  

The veteran contends that his service-connected hip 
disability is more severe than currently evaluated, and that 
a higher rating should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the veteran's contentions.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection. In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire time of the claim as well as 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Entitlement to Increased Evaluation for Residuals of Left 
Hip Fracture

The veteran's service-connected hip disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 
10 percent disability rating is assigned for limitation of 
extension of the thigh, when the extension is limited to 5 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2001).  
A 10 percent rating is the maximum rating that may be 
assigned under Diagnostic Code 5251.  

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  In this case, service medical records show that the 
veteran complained of left hip pain, and that a femoral neck 
stress fracture was discovered.

In the December 1999 VA Compensation and Pension Examination 
report, the veteran complained of moderate pain in his left 
posterior thigh and hip, which he described as a cold 
sensation.  The examination report stated that the veteran 
experienced infrequent flare-ups about five times during the 
past year, which included periods of severe pain.  However, 
rest alleviated these infrequent flare-ups.  The examination 
report noted that the veteran does not wear a brace, has had 
no surgeries, has a normal gait as well as muscle strength, 
and does not experience recurrent subluxation or arthritis.  
The examiner stated there was non-disabling tenderness to 
palpation on the veteran's left hip subtrochanteric bursa in 
the December 1999 examination report.  The examiner also 
identified the presence of crepitus in the left hip and a 
positive Patrick sign on the veteran's left leg.  

The December 1999 examination report notes the veteran's 
reported range of motion as flexion-105 degrees (with normal 
being 125 degrees), internal rotation-40 degrees and external 
rotation-40 degrees (with normal being 90 degrees), 
adduction-20 degrees, abduction-30 (with normal being 45 
degrees), and extension-10 degrees (with normal being 0 
degrees).  The examiner noted that there was mild objective 
evidence of painful motion on all movements of the veteran's 
left hip.  However, this is an improvement from the range of 
motion recorded in the August 1996 VA examination report:  
flexion-90 degrees, internal and external rotations-35 
degrees, abduction-15 degrees, and extension-5 degrees.

The examiner stated in the December 1999 examination report 
that he did not have access the veteran's claim folder and 
service medical records.  However, a review of the folder and 
service medical records is not always required.  See 
VAOPGCPREC 20-95 (July 14, 1995) (VA examiner must review a 
claimant's prior medical records only when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).

Upon an examination of the evidence, there is no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement of left hip.  
The veteran has already received the maximum rating 
assignable under Diagnostic Code 5251.  In the December 1999 
examination report, the veteran's complaints of pain and 
tenderness were classified by the examiner as non-disabling 
and mild. 

Other diagnostic codes for the hip, which might provide for a 
higher disability rating, are also not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2001).  
It is not contended or shown that the veteran's service-
connected disability including ankylosis of the hip, flail 
joint, or impairment of the femur.  Diagnostic Code 5252 
establishes rating criteria for limitation of flexion in the 
hip, beginning at 10 percent for flexion limited to 45 
degrees, up to 40 percent for flexion limited to 10 degrees.  
However, the veteran's reported flexion of the left hip, in 
the examination reports cited above, is not limited to the 
degree necessary to receive either a separate compensable 
rating or an increased rating under Diagnostic Code 5252.   

The Board is not free to ignore the effects of pain caused by 
the veteran's hip disability.  An evaluation of any 
musculoskeletal disability, like residuals of a left hip 
fracture, must include consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
of impairment of function due to such factors as pain on 
motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled. A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the evidence does not support a disability 
evaluation higher than 10 percent based on limitation of 
function due to pain, under DeLuca.  The December 1999 
examination report stated that the veteran complained of 
moderate pain, but that he did not take any form of pain 
medication.  In the same examination report, the veteran 
stated that his service-connected disability did not limit 
his employment as a police officer.  The examiner noted that 
there was only mild objective evidence of painful motion on 
all movements of the veteran's left hip.  Finally, a 
September 1999 VA outpatient treatment report noted that 
veteran had no muscle atrophy.  

The Board concludes that residuals of a left hip fracture 
warrant no more than the 10 percent rating.  There was no 
objective indication of weakness, incoordination or excess 
fatigability on use, even with consideration of 38 C.F.R. 
§§4.40, 4.45 and 4.59.  The veteran's claim for increased 
evaluation is denied.  Other diagnostic criteria included the 
Schedule are not applicable in this case, nor is a staged 
rating evaluation shown to be appropriate.  The veteran's 
reports of pain and tenderness do not meet or more nearly 
approximate the criteria for a higher disability rating.  See 
38 C.F.R. § 4.7 (2001).

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran has also been given several VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

A higher disability evaluation for residuals of a left hip 
fracture is denied.



		
                                              	MARY 
GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

